Appellant sued appellees in the county court for the title and possession of a soda fountain counter and equipment of the alleged value of $350 and special damages in the sum of $600, alleged to have been caused by the wrongful detention of the chattels sued for.
The defendants filed pleas in abatement setting up that the allegation as to the value of the chattels was false and made for the purpose of conferring jurisdiction upon the *Page 954 
county court and the amount in controversy exceeded $1,000 in value.
No evidence was offered in support of the pleas, but they were sustained and the suit dismissed.
Jurisdiction of the amount in controversy is concluded by the averments of the petition in the absence of plea that the value so pleaded is fraudulently alleged for the purpose of conferring jurisdiction. Dwyer v. Bassett, 63 Tex. 274.
The presumption is that the value is alleged in good faith and a defendant challenging the jurisdictional averments as to the value of the amount in controversy must support his plea with proof. Western Union Tel. Co. v. Arnold, 97 Tex. 365, 77 S.W. 249, 79 S.W. 8, and other cases cited in 11 Michie Digest, 379.
The court erred in sustaining defendants' pleas without evidence having been offered in support of the same.
Reversed and remanded.